DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 10/21/2019.
Claims 1-18 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 5, 7, 12, 14, and 16 objected to because of the following informalities:  The preposition “on” which should follow the claims recitation of “based” is absent or misarranged.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


the CPU cores which lacks antecedent basis; claims 2 and 11 have been interpreted as incorporated into their respective independent claims to resolve the issue.
Claims 1 and 10 each recite: processing I/O operations that are determined to stall any of the CPU cores with the second CPU pool; grammatically as written, “determined” is used in adjective form1 which is inapplicable to I/O operations as it describes a human state of mind. Presumably it is intended as a verb, which does not resolve the ambiguity, as there is no indication of what entity made (or will make) the determination, it is unclear  if it is intended as a positively recited step or what is required by the recitation generally. Claims 5, 6, 14, 15 similarly recite: wherein a set of the SLs are determined to stall any of the CPU cores…wherein the second set of SLs are determined to stall any of the CPU cores which is ambiguous for essentially the same reasons with the additional issue that, in contrast to I/O operations, it is unclear how a “service level” could cause a CPU core to stall.
Claim 10 recites: An apparatus comprising at least one processor configured to:
process input/output (I/O) operations with one or more of a first CPU pool and a second CPU pool of two or more CPU pools…
The relationship and interaction between the processor and the CPU pools is unclear. Further the CPU pools are not recited as elements of the apparatus, making it unclear if operations performed thereby limit the claim or if they are intended use. To advance prosecution claim 10 has been interpreted as having essentially the same scope as claim 1.
Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7-11, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trehan et al. (US 2017/0177221 A1).
Also cited below as evidence of inherency: Cohen et al. (The Inherent Cost of Remembering Consistently); Kang et al. (Reinforcement Learning-Assisted Garbage Collection to Mitigate Long-Tail Latency in SSD).

	Claims 1-2 and 10-11:
Trehan discloses the limitations as shown in the following rejections:
dividing a plurality of CPU (central processing unit) cores into two or more CPU pools (core sets/scheduler groups) (¶0007, 0010, 0116-0118 0123-0126; FIG. 10B, 11A; 12); “methods and systems are presented for allocating resources based on dynamic core allocation (DCA) in a scheduler hierarchy of a data storage system (¶0007)…scheduler 1090 includes a dynamic core allocator 1092 that is configured to dynamically assign core processors (physical and/or logical) to a set of resources (¶0116)…core processors of a corresponding CPU are grouped into one or more scheduler groups” (¶0118).
processing input/output (I/O) operations with one or more of a first CPU pool and a second CPU pool of two or more CPU pools (¶0008-0009, 0044, 0062-0063).
processing I/O operations (system IOs/particularly generating tasks) that are determined to stall any of the CPU cores with the second CPU pool (¶0004, 0010, 0061, 0112-0113, 0124-0130, 0138) 
Additionally, regarding “determined to stall”, similarly to the description in Applicant’s Specification (AppSpec), Trehan is concerned with fast, high priority I/O being blocked by low priority, long running I/O in a non-preemptive environment:	
“storage device having non-preemptive schedulers may have user IOs waiting for resources while long-running system or background tasks are consuming resources…As a result, user IOs experience arbitrary delays which affect the predictability of response time and hence affecting performance consistency. As such, even a high priority, short-lived task must wait for resources that are being consumed by long-running low priority tasks” (Trehan ¶0004).

“Depending on an I/O workload (e.g., amount and/or type of I/O operations received by a storage system in a period), processing of some of the I/O operations by the one or more CPU cores may need to be stalled. For example, I/O operations may need to wait for the one or more CPU cores to complete execution of a previously received I/O operation (AppSpec ¶0018)… As stated herein, stalls can occur, e.g., when a process must wait for resources to be allocated to it, for a specific process to complete…the wait period is is of a duration that the CPU 305 and/or one of its CPU cores 310a-b cannot context-switch, then the process of the HA 21 must wait (¶0044)…manager 138 may divide the cores into two pools (e.g., one for high priority traffic (high SLs) and one for low priority traffic” (AppSpec ¶0050).

Further, the exemplary system I/Os of at least garbage collection (GC) and NVRAM flushing inherently causes stalling as is known in the art:
"programming for NVM requires the use of flush instructions to force cache line write-backs, as well as of expensive fence instructions to ensure ordering among such flushes…One such instruction on Intel machines is clflush [27], which forces a cache-line to be written back to the NVM. This instruction is strongly ordered: a call to clflush returns only once the cache line is 

“The GC induces a long-latency problem because the page-copy and block-erase operations are time consuming. GC latency increases as the capacity of flash memory increases. It is mainly due to the fact that the block size (number of pages per block) increases as the capacity of Flash memory increases. GC latency is determined by the time for valid page copy and block erase…Note that the long write latency due to GC can increase not only write latency but also read latency since GC can stall the service of subsequent read requests” (Kang pg. 134:2).

Thus, the system IOs of Trehan are reasonably interpreted as “I/O operations that are determined to stall”.

	Claims 7-9 and 16-18:
Trehan discloses the limitations as shown in the rejections above. Trehan further discloses allocating CPU cores into each of the two or more CPU pools based one on or more of current and historical I/O workloads…allocating the CPU cores into each of the two or more CPU pools occurs over an allocation period…wherein the allocation period is dynamically adjusted based on I/O workload patterns (¶0112, 0128-0131 0136-0137; FIG. 13B-14D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Trehan et al. (US 2017/0177221 A1) in view of Barta (US 8,117,235 B1).

	Claims 3 and 12:
Trehan discloses the limitations as shown in the rejections above. Trehan does not clearly anticipate determining the I/O operations that stall any of the CPU cores based a memory allocation associated with each I/O operation. 
Barta, however, discloses an analogous storage system (FIG. 1, 8) and methods for monitoring the performance of application I/O operations including determining which I/O operations cause cache misses and have excessive response times (I/O operations that stall) based on the based on the cache and data storage system resources (memory allocation) bound to the application I/O in at least col. 19, li. 6-22; col. 9 li. 59 – col. 10, li. 6; col. 22, li. 56 – col. 23, li. 15:
 “performing an analysis of the application's workload through monitoring data gathered. The analysis determines that there is a high percentage of cache read misses. Achieving the performance goal can be done by increasing the cache hit ratio, or by improving the response time associated with a read-miss. Thus, candidate remediation actions may include adjusting data storage system resources which attempt to increase the cache hit ratio and/or improve the response time experienced for a read miss operation…Further analysis shows that there is little locality of reference in the application's I/O pattern (e.g., the application does not have a high rate of re-requesting a same portion of data) so that adding more cache for use by the application is not expected to improve the cache hit ratio.”

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify Trehan’s storage system with Barta’s methods of storage system management and monitoring because it simplifies the task of storage resource configuration and ensures its performance goals are being met (col. 9 li. 23 – col. 10, li. 28).

Claims 4 and 13:
The combination of Trehan/Barta discloses the limitations as shown in the rejections above. Trehan further discloses identifying a service level (SL) (priority) associated with each I/O operation in at least ¶0066-0068, 0116, 0138, 0149-0150; and Barta discloses identifying a service level (SL) (service level/tier/priority) associated with each I/O operation, wherein each SL indicates the memory allocation (storage resources) associated with each I/O operation in col. 18, li. 40-65; col. 11, li. 1-10; col. 10, li. 30-54:
“define a hierarchy of multiple tiers. The tiers may be associated with different service levels or classes of applications or other data storage consumers. A set of data storage resources, such as logical and/or physical devices, a portion of cache, and services, such as a software vendor's service for providing data replication, may be bound to, or designated for use by, consumers in a particular tier”

	Claims 5-6 and 14-15:
The combination of Trehan/Barta discloses the limitations as shown in the rejections above. As shown above and disclosed in at least ¶0004, 0116, 0131, 0138-0139, 0146-0150, Trehan discloses scheduling (assigning) IO operations to CPU cores of the core sets/scheduler groups (first and second CPU pools) based on the priority (SL) of the IO. Furthermore, as detailed above in the rejections to claim 1, the lower priorities (second set of SLs) of the system IOs correlate with high latency operations that induce stalls, which is reasonably construed to teach “the SLs are determined to stall any of the CPU cores” (see rejections under 112(b) above). See also Barta disclosing: 
“a set of data storage system resources being selected for use in connection with processing subsequently issued commands and I/O requests for consumers of the tier. After the initial resource binding, data storage…I/O requests, such as from a consumer application in a tier, are processed using the data storage system resources bound or associated with the tier determined in accordance with the tier definition” (col. 18, li. 44-65).

stall) assigned thereto (FIG. 5; col. 8, li. 44-56; col. 10, li. 55 – col. 11, li. 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Each of US 10318346 B1; US 2019/0065257 A1; US 2003/0061264 A1; US 2013/0339635 A1 is directed to scheduling I/O operations amongst CPU pools.
Each of US 9965218 B1; US 20190129876 A1; US 8082330 B1 is directed to storage cluster management and tiering.
“I/O Scheduling with Mapping Cache Awareness for Flash Based Storage Systems“ discloses hit prioritized I/O scheduling which prioritizes I/O requests that will hit in the mapping cache.
“Workload Characteristics and Resource Aware Hadoop Scheduler” classifies Hadoop jobs into CPU bound and Disk I/O bound scheduled to nodes classified as CPU busy and Disk I/O busy. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
05/20/2021

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1Determined  ADJECTIVE
        1.  having one's mind made up; decided; resolved
        2.  resolute; unwavering